WILLIAMS, Circuit Judge
(concurring).
In Deitch v. Staub, 6 Cir., 115 F. 309, 312, section 1 of Act of Legislature of Tennessee, March 23, 1883, c. 163, was under consideration, which contained the following proviso: “Provided, that this act shall in no way apply to or affect corporations where suits have already been brought to declare their charters void, and shall have no effect on any kind of litigation or suits now pending against such corporation, for any purpose.”
In the opinion of the court by Circuit Judge Lurton, afterwards justice of the Supreme Court of the United States, it is said: “The primary and usual office of a proviso is to except something out of a statute which would otherwise be within it. Its ’use is to take special instances out of a general class. Suth.St.Const. §§ 222, 223; Gibbons v. Ogden, 9 Wheat. [1] 191, 6 L.Ed. 23.”
The effect of the proviso to section 1 of the Railway Labor Act is to except or exclude 'from the term “carrier” any street, interurban, or suburban electric railway, unless such railway is operated as a part of a general steam-railroad system of transportation, but not to exclude any part of the general steam-railroad system or transportation now or hereafter operated by any [other motive power.
The inclusion of “any part of the general steam-railroad system of transportation 'now or hereafter operated by any other mo*917tive power” and the confining of the Interstate Commerce Commission to determine “after hearing” as to whether “any line operated by electric power falls within the terms of this proviso” restricts the Commission to the determination whether the Utah-Idaho Central Railroad Company, a street interurban or suburban electric railway, was operated as a part of a general steam-railroad system of transportation.
I concur in Judge LEWIS’ opinion affirming the judgment of the lower court.